                        4:11-cr-40098-MMM-JEH # 78              Page 1 of 4
                                                                                                         E-FILED
                                                                 Thursday, 24 September, 2020 08:54:54 AM
                                                                               Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                ROCK ISLAND DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )              Case No. 11-40098
                                               )
KOBIE RESHUN DAVIS,                            )
                                               )
               Defendant.                      )

                                     ORDER AND OPINION

       This matter is now before the Court on Defendant Davis’s Motions for Compassionate

Release (Docs. 68,73) and the Government’s Response (Doc. 75). For the reasons set forth below,

Defendant’s Motions are DENIED.

                                           BACKGROUND

       Defendant pleaded guilty on March 25, 2014, to conspiracy to distribute cocaine. His plea

agreement stipulated that pursuant to Rule 11(c)(1)(C), Defendant total prison term should be 216

months. On April 8, 2014, Defendant was sentenced to 216 months imprisonment followed by a

total of five years of supervised release. Defendant is currently incarcerated at USP Marion, Illinois

at the minimum-security camp and his scheduled release date from the Federal Bureau of Prisons

is December 20, 2026.

       On June 2, 2020, Defendant filed a Motion for Compassionate Release. Doc. 68. On July

30, 2020, appointed counsel filed an Amended Motion for Compassionate Release on his behalf.

Doc. 73. On August 20, 2020, the Government filed its Response in opposition to compassionate

release. Doc. 75. This opinion follows.




                                                   1
                        4:11-cr-40098-MMM-JEH # 78              Page 2 of 4




                                         LEGAL STANDARD

       Before filing a motion for compassionate release, a defendant is required to first request

that Bureau of Prisons (BOP) file a motion on his behalf. 18 U.S.C. § 3582(c)(1)(A). A court may

grant a motion only if it was filed “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or after

30 days have passed “from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” Id.

       The compassionate release statute directs the Court to make three considerations: (1)

whether extraordinary and compelling reasons warrant a sentence reduction; (2) whether a

reduction is consistent with the factors listed in 18 U.S.C. § 3553(a); and (3) whether a reduction

would be “consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1).

       If an inmate has a chronic medical condition identified by the Centers for Disease Control

(CDC) as elevating the inmate’s risk of becoming severely ill from COVID-19, that condition may

satisfy the standard of “extraordinary and compelling reasons.” A chronic condition reasonably

may be found to be “serious” and to “substantially diminish the ability of the defendant to provide

self-care within the environment of a correctional facility.” USSG § 1B1.13, cmt. n.1(A)(ii)(I).

       “The mere presence of COVID-19 in a particular prison cannot justify compassionate

release—if it could, every inmate in that prison could obtain release.” See, e.g., United States v.

Melgarejo, 2020 WL 2395982 at *5 (C.D. Ill. May 12, 2020). Rather, “a prisoner [may] satisfy

the extraordinary and compelling reasons requirement by showing that his particular institution is

facing a serious outbreak of COVID-19 infections, the institution is unable to successfully contain




                                                  2
                         4:11-cr-40098-MMM-JEH # 78            Page 3 of 4




the outbreak, and his health condition places him at significant risk of complications should he

contract the virus.” Id. at 5–6.

        Finally, a court must deny a sentence reduction unless it determines that a defendant “is

not a danger to the safety of any other person or to the community.” USSG § 1B1.13(2).

                                           DISCUSSION

        A. Eligibility for Compassionate Release

        The parties appear to agree that Defendant exhausted his claims and focus their briefs on

the merits of Defendant’s request. Defendant seeks compassionate release due to medical

conditions that he asserts increase his risk for severe illness if he contracts COVID-19. Doc. 105

at 4. He is 42 years old and cites childhood asthma, high blood pressure, and an enlarged prostate

as risk factors. The Government counters that his last self-reported asthma attack was at age 13

and that the CDC only reports that people with moderate to severe asthma might be at increased

risk for a serious infection.       See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-

ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last accessed September 21,

2020). The Government further asserts that there is no evidence that he has an enlarged prostate

or that it would be a risk factor in any event. Finally, the Government acknowledges that

Defendants medical records show that he suffers from benign essential hypertension, high blood

pressure, but argues that it is well-controlled by medication. Accordingly, while the CDC has

identified hypertension as a condition that “might” cause someone to be at an increased risk, the

Government argues that is not enough to reach the “extraordinary and compelling circumstances”

required for release, particularly when it is well-controlled with medication.



                                                 3
                        4:11-cr-40098-MMM-JEH # 78            Page 4 of 4




       Moreover, the Government represents that on July 21, 2020, Defendant tested positive for

COVID-19, and his medical records indicate that he had only very mild symptoms which appear

to have been limited to a headache and body aches for a couple of days. Doc. 77-1. Accordingly,

the Government argues that the parties need not guess how Defendant would respond to a

coronavirus infection because he had a mild case. And, the Government points out that the

Defendant likely has some immunity, at least for a period of time. That Defendant’s symptoms

were mild, and he likely now has some immunity further militates against release based.

       Additionally, in contrast to some of the other BOP facilities where COVID-19 outbreaks

are uncontrolled, there are currently only two inmates and eight staff members who are positive

for COVID-19 at USP Marion where Defendant is housed. (https://www.bop.gov/coronavirus/

(last visited on 9/23/2020)). As previously stated, “[t]he mere presence of COVID-19 in a

particular prison cannot justify compassionate release – if it could, every inmate in that prison

could obtain release.” See e.g., United States v. Melgarejo, 2020 WL 2395982 (C.D. Ill. May 12,

2020). Given the fairly limited number of infections present at the facility, the Court believes the

BOP’s approach to containing the outbreak at this facility is adequate. Therefore, the Court finds

Defendant has failed to meet his burden of establishing extraordinary and compelling

circumstances justifying his release.

                                          CONCLUSION

       For the reasons set forth above, Defendant’s Motions [68] and [73] are DENIED.

       Entered this 24th day of September, 2020.


                                                     s/ Michael M. Mihm
                                                     Michael M. Mihm
                                                     United States District Judge




                                                 4
